DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI20185040, filed on 01/15/18.

Response to Amendment
	1. The amendment filed 10/16/20 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Catmull on 1/19/21.
The application has been amended as follows: 
1. (Currently Amended) A computer implemented method comprising: processing, by a computing device, at least one engineering drawing that comprises a plurality of objects representing items for manufacture and a plurality of labels for conveying information on at least some of the items, a label in an engineering drawing comprising a frame and a line between the frame and an originating 
triggering, by the computing device, in response to a user input indicating an automatic label location fine-tuning process for an engineering drawing, the automatic label location fine-tuning process comprising: 
determining, by the computing device, a solving process order, wherein the solving process order is an order in which processes are performed, the processes comprising a line-line solving process, a frame-frame solving process, and a frame-line solving process; 
determining, by the computing device, a label order, wherein the label order is an order in which the plurality of labels are processed in each of the processes; 
performing, by the computing device, a first iteration of the automatic label location fine-tuning process by performing the processes according to the solving process order and the label order; repeating, by the computing device, one or more additional iterations of the automatic label fine-tuning process by performing the processes according to the solving process order and the label order as long as during performing the processes one or more frames have been moved to another location and a first repeat criterion is met; 
wherein the line-line solving process comprises determining label pairs whose lines are touching each other and moving their frame locations so that the lines are not any more touching each other, and repeating the line-line solving process as long as there are lines touching each other and a second repeat criterion is met; 
the frame-frame solving process comprises determining label pairs whose outlines are touching each other and moving one of the frames in the pair to a location in which the outlines are not touching, and repeating the frame-frame solving process as long as there are outlines touching each other and a third repeat criterion is met; and 

2. The computer implemented method of claim 1, further comprising: performing, by the computing device, after the repeating of the processes ends, a shortening process comprising: determining labels for the shortening process; determining a limit for a line length; and repeating to the labels determined for the shortening process the following steps: comparing a length of a line of a label with the limit; if the length is longer than the limit, shortening the line, while maintaining the angle between the outline and frame the same, to a length in which an outline of a correspondingly moved frame will not touch a line or an outline of another label in the engineering drawing; and if the length is not longer than the limit, leaving the frame to its location.

3. The computer implemented method of claim 2, wherein the line is shortened to a shortest possible length that is longer than or equal to the limit.  

4. The computer implemented method of claim 2, further comprising performing the shortening of a label line in a step-wise way process comprising: shortening the line to the limit and moving the frame to a corresponding new location; determining whether the frame in the new location touches a line or an outline of another label; if it does not touch, leaving the frame to the new location and ending the step- wise way process for the label; if it touches, comparing the current length of the line with the length of the line when the process was started; if the lengths are the same, ending the step-wise way process for the label without shortening the line; and if the current length is smaller, increasing the 

5. The computer implemented method of claim 2, further comprising: receiving user input indicating whether to enable or decline the shortening process; performing the shortening process in response to the user input enabling the shortening process; and not performing the shortening process in response to the user input declining the shortening process.  

6. The computer implemented method of claim 1, wherein the line-line solving process comprises determining center locations of frames and the frames are moved by switching their locations.  

7. The computer implemented method of claim 1, wherein the frame- frame solving process comprises: determining movement type amongst a vertical, a horizontal and a combined movement type; determining overlapping portion; determining which one of the frames is to be moved; and moving the frame using the determined movement type to a direction that is against the overlapping portion until the frame is not any more overlapping with the frame that is not moved.  

8. The computer implemented method of claim 7, wherein if one of the frames in the pair was moved in the previous frame-frame repetition round, determining that the other frame is the frame to be moved.  

9. The computer implemented method of claim 1, wherein the frame- line solving process comprises: determining whether the movement type is vertical or horizontal; if the movement type is 

10. The computer implemented method of claim 1, wherein the solving process order is a predetermined order or an order received as user input.  

11. The computer implemented method of claim 1, wherein at least one of the frames comprises a visible borderline within the outline so that the outline covers the same or bigger area than the visible borderline.  

12. The computer implemented method of claim 1, wherein the first repeat criterion is a maximum number for repetition or a maximum time for repetition or a value of a function.  

13. A non-transitory computer readable medium comprising program instructions for causing, in response to a user input indicating an automatic label location fine-tuning process for an engineering drawing that comprises a plurality of objects representing items for manufacture and a plurality of labels for conveying information on at least some of the items, a label in an engineering drawing comprising a frame and a line between the frame and an originating point on a specific location on an object whose information is outputted in the frame, the frame comprising an outline and a location within the engineering drawing,  a computing apparatus to: 
determine a solving process order, wherein the solving process order is an order in which processes are performed, the processes comprising a line-line solving process, a frame- frame solving process, and a frame-line solving process; 

perform a first iteration of the automatic label location fine-tuning process by performing the processes according to the solving process order and the label order; 
repeat one or more additional iterations of the automatic label fine-tuning process by performing the line-line solving process, the frame-frame solving process and the frame-line solving process according to the first solving process order and the label order as long as during performing the processes one or more frames have been moved to another location and a first repeat criterion is met; 
wherein the line-line solving process comprises repeating determining label pairs whose lines are touching each other and moving their frame locations so that the lines are not any more touching each other as long as there are lines touching each other, and repeating the line-line solving process and a second repeat criterion is met; 
the frame-frame solving process comprises repeating determining label pairs whose outlines are touching each other and moving one of the frames in the pair to a location in which the outlines are not touching, and repeating the frame-frame solving process as long as there are outlines touching each other and a third repeat criterion is met; and 
the frame-line solving process comprises repeating determining label pairs comprising a first label and a second label, an outline of the first label touching a line of the second label and moving a frame of the first label to a location in which its outline does not touch the line of the second label, and repeating the frame-line solving process as long as such pairs exist in the engineering drawing and a fourth repeat criterion is met.  

14. The non-transitory computer readable medium of claim 13 having stored thereon further instructions that, when executed by the computing apparatus, cause, after the repeating of the 

15. The non-transitory computer readable medium of claim 13, wherein the line-line solving process comprises determining center locations of frames and the frames are moved by switching their locations; the frame-frame solving process comprises: determining movement type amongst a vertical, a horizontal and a combined movement type; determining overlapping portion; determining which one of the frames is to be moved; and moving the frame using the determined movement type to a direction that is against the overlapping portion until the frame is not any more overlapping with the frame that is not moved; and the frame-line solving process comprises: determining whether the movement type is vertical or horizontal; when the movement type is horizontal moving one of the labels either to left or to the right until it is not anymore overlapping with the other label; when the movement type is vertical, determining coordinate values of the frames in the vertical direction and moving the frames by switching the coordinate values.  

16. An apparatus comprising:
at least one processor; and 
at least one memory including computer program code; 

determine a solving process order, wherein the solving process order is an order in which processes are performed, the processes comprising a line-line solving process, a frame- frame solving process, and a frame-line solving process; 
Page 8 of 13Appl. No. 16/241,773






determine a label order, wherein the label order is an order in which the plurality of labels are processed in each of the processes; 
perform a line line solving process, a frame frame solving process and a frame line solving process according to a first order of the processes a first iteration of the automatic label location fine-tuning process by performing the processes according to the solving process order and the label order; repeat one or more additional iterations of the automatic label fine-tuning process by performing the line-line solving process, the frame-frame solving process and the frame-line solving process according to the first solving process order and the label order as long as during performing the processes one or more frames have been moved to another location and a first repeat criterion is met; 
wherein the line-line solving process comprises repeating determining label pairs whose lines are touching each other and moving their frame locations so that the lines are not any more touching each other, and repeating the line-line solving process as long as there are lines touching each other and a second repeat criterion is met; 

the frame-line solving process comprises repeating determining label pairs comprising a first label and a second label, an outline of the first label touching a line of the second label and moving a frame of the first label to a location in which its outline does not touch the line of the second label, and repeating the frame-line solving process as long as such pairs exist in the engineering drawing and a fourth repeat criterion is met.  

17. The apparatus of claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform a shortening process comprising: determining labels for the shortening process; determining a limit for a line length; and Page 9 of 13Appl. No. 16/241,773repeating to the labels determined for the shortening process following: comparing a length of a line of a label with the limit; if the length is longer than the limit, shortening the line, while maintaining the angle between the outline and frame the same, to a length in which an outline of a correspondingly moved frame will not touch a line or an outline of another label in the engineering drawing; if the length is not longer than the limit, leaving the frame to its location.  

18. The apparatus of claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform the line-line solving process by determining center locations of frames and by moving the frames by switching their locations; the frame-frame solving process by determining movement type amongst a vertical, a horizontal and a combined movement type; by determining overlapping portion; by determining which 

Reasons for Allowance

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13 and 16, the prior art of record does not disclose the following limitations, “determining, by the computing device, a solving process order, wherein the solving process order is an order in which processes are performed, the processes comprising a line-line solving process, a frame-frame solving process, and a frame-line solving process;
determining, by the computing device, a label order, wherein the label order is an order in which the plurality of labels are processed in each of the processes;
performing, by the computing device, a first iteration of the automatic label location fine-tuning process by performing the processes according to the solving process order and the label order.” In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention in view of the prior art of record.
Lopez discloses a line-line solving process, a frame-frame solving process and a frame-line solving process (Lopez, para[44]) including, Line-line, line frame and frame-frame (Lopez, para [49-63], list of penalties including AnnotationLeaderwithLeader, AnnotationBodywithLeader, prior to performing the first iteration of the processes, determining the order in which the processes are conducted and the determining of the label order. In addition, Lopez discloses the order in which annotations are moved is done randomly so it would not have been obvious to combine this reference with a reference that determines a solving process order prior to performing the processes.
Herman discloses determining a label order (Herman, fig 6 step 604, determines label locations). However Herman does not disclose determining a solving process order prior to iterating through processes to move the pre-existing labels to avoid overlap. 
Therefore, in combination with the other limitations, independent claims 1, 13 and 16 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 8:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178